Citation Nr: 1100557	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  06-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for chronic otitis media.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in New 
Orleans, Louisiana, which denied the Veteran's application to 
reopen his previously denied claim for chronic otitis media.

This case was previously before the Board in June 2009.  At that 
time, the Board found that sufficient new and material evidence 
had been received and reopened the claim.  The Board then 
remanded the merits of the claim for further development.  As 
discussed below, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand 
instructions and, therefore, a further remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

The Board notes that evidence in the form of recent VA treatment 
records was received after the last adjudication of this matter 
by the AOJ in March 2010.  When the Board receives pertinent 
evidence that was not initially considered by the AOJ, the 
evidence must be referred to the AOJ for review unless the 
claimant waives this procedural requirement.  38 C.F.R. §§ 
20.800, 20.1304(c) (2010).  Although no waiver was received in 
this case, the majority of the evidence does not relate to the 
Veteran's claimed disability.  Furthermore, to the extent that it 
does concern such disability, the evidence is duplicative of the 
evidence that was considered by the AOJ.  Therefore, it has no 
bearing on the issue on appeal and is not pertinent.  As such, 
the Board may proceed with a decision without prejudice to the 
Veteran, and it is unnecessary to refer the case to the AOJ for 
further review.  See id.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Although the Veteran was treated for otitis media during service 
and has had frequent buildup of cerumen over the years, the 
weight of the evidence does not establish a current chronic ear 
disability, to include otitis media.


CONCLUSION OF LAW

The criteria for service connection for chronic otitis media have 
not been met.  38 U.S.C.A. §§ 1101, 1131¸ 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in November 2004, prior to 
the initial unfavorable rating decision, of the evidence and 
information necessary to substantiate his claim, as well as the 
responsibilities of the Veteran and VA in obtaining such 
evidence.  In November 2006, the Veteran was again notified of 
this information, as well as the evidence and information 
necessary to establish a disability rating and an effective date, 
in accordance with Dingess/Hartman.  The timing defect as to this 
second letter was cured by the subsequent readjudication of the 
Veteran's claims, to include in a March 2010 Supplemental 
Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006).

With regard to the duty to assist, the Veteran's available 
service treatment records have been obtained and considered.  The 
Board notes that there is an indication that some of these 
records may be fire-related, and that the AOJ does not appear to 
have attempted to contact an identified fellow service member as 
to in-service symptoms.  See March 2006 statement from Veteran.  
Nevertheless, this has not resulted in any  prejudice to the 
Veteran because, as discussed below, the available records 
confirm in-service treatment for otitis media.  Additionally, in 
compliance with the prior remand, all VA treatment records dated 
from February 2005 forward have been associated with the claims 
file.  The Veteran has not identified any outstanding medical 
records that are necessary to decide his claim.  In particular, 
there is no indication that he receives any benefits from the 
Social Security Administration pertaining to his claimed 
disability.  To the extent that any prior private VA treatment 
records may be outstanding, the Board finds that the Veteran has 
not been prejudiced by their absence, as the evidence currently 
of record confirms treatment for ear problems over the years, as 
discussed below.

Additionally, the Veteran was afforded a VA examination in 
January 2010.  Neither the Veteran nor his representative have 
argued that this examination is inadequate for adjudication 
purposes, and a review of the examination report reveals no 
inadequacies.  The Board notes that the examiner did not offer an 
opinion as to whether the lay and medical evidence shows 
continuity of symptomatology as attributable otitis media, as 
instructed in the prior remand.  However, as the examiner 
concluded that there was absolutely no evidence of recurrent or 
current otitis media, it was not necessary for him to respond to 
this secondary question.  Accordingly, the Board finds that the 
AOJ substantially complied with the remand directives.  See 
D'Aries, 22 Vet. App. at 106.

In the circumstances of this case, a further remand would serve 
no useful purpose, as it would unnecessarily impose additional 
burdens on VA with no benefit to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  VA has satisfied its duties to inform and 
assist the Veteran at every stage in this case, at least insofar 
as any errors committed were not harmful to the essential 
fairness of the proceedings.  As such, the Veteran will not be 
prejudiced by a decision on the merits of his claim at this time.

Service Connection

The Veteran contends that he currently has chronic otitis media 
and that such condition is related to his period of active 
service.  Specifically, he asserts that he was treated for otitis 
media during service, and he has had continuous symptoms and 
treatment for such condition since that time.  See, e.g., 
February 1990 notice of disagreement, October 2004 claim.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  Under C.F.R. § 3.303(b), if a 
condition was noted during service, the nexus element may be 
established based on competent medical or lay evidence of 
continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran's service treatment records confirm 
treatment for otitis media in July 1957.  He was given medication 
and the condition was noted to be "better" three days later.  
At that time, the Veteran was noted to have wax but no 
inflammation, and he was continued on penicillin and was to 
return for irrigation in two days, which he did.  There is no 
further documentation of any complaints or treatment for any ear 
complaints, to include otitis media, during service.  

The Veteran was afforded a VA examination in January 2010 to 
determine the nature and etiology of any current ear disability.  
At that time, he subjectively reported having to put cream on his 
ears from time to time, and that he has ear wax and cannot hear.  
He further reported no history of ear pain, ear discharge, or 
pruritis.  Upon physical examination, the Veteran had ear wax 
plugs in both ears, which was removed.  The examiner stated that, 
after the wax was removed, "visual exams were absolutely and 
completely normal without evidence of any sort of otitis media 
whatsoever."  There was no deformity of auricle, aural polyps, 
complications of ear disease or secondary conditions, or evidence 
of middle or inner ear infection, and the external canals, 
tympanic membrane, and mastoids were all normal.  The Veteran did 
have objective hearing loss.  Based on his examination of the 
Veteran and review of the claims file, the examiner diagnosed 
cerumen (or ear wax).  He stated that the Veteran had normal 
middle ears, with no recent history of otitis media in the 
medical records.  The examiner indicated a review of service, VA, 
and private treatment records.  The examiner opined that the 
Veteran's current hearing loss is not the result of otitis media, 
as there was "absolutely no evidence of recent or current otitis 
media."  The examiner further opined that the Veteran's current 
ear problems are not caused by or the result of his in-service 
otitis media.  He reasoned that the Veteran has "absolutely no 
evidence of active otitis media," and that he has pure 
sensorineural hearing loss hearing loss and "makes a lot of 
wax."

The Board finds this opinions probative as it was definitive, 
based upon a complete review of the Veteran's entire claims file, 
and supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 
488, 492-93 (1995).

An independent review of the Veteran's post-service treatment 
records is generally consistent with the VA examiner's summary.  
In particular, VA and private records confirm frequent reports of 
impacted cerumen or ear wax, which was treated with cleaning or 
evacuation and/or irrigation.  See, e.g., private treatment 
records dated in July 1983 and March 2007; VA treatment records 
dated in September 1996, March 2001 problem list (noting impacted 
cerumen from September 1998), May 2004, June 2004, November 2004 
problem list (noting impacted cerumen resolved August 2002), 
February 2005, and May 2010.  However, the only references to any 
treatment for otitis are in private records dated in July 1983 
(diagnosing external otitis) and March 2007 (recommending wax 
removal and examination for chronic otitis media externa, with no 
actual diagnosis).  The Board notes that there are references to 
decreased hearing during treatment for impacted cerumen in July 
1983, June 2004, and March 2007.  However, intervening treatment 
records reflect good hearing, as well as intact tympanic 
membranes and clear auditory canals.  See, e.g., records dated in 
October 2000, February 2004, August 2004, May 2005, November 
2008, and May 2010.  Moreover, the March 2007 private audiogram 
and the July 2010 VA examination report reflect that the 
Veteran's hearing loss is sensorineural in nature.  While the 
Veteran also reported ear itching in May 2005 and May 2010, there 
is no indication that this was associated with any chronic ear 
disability, to include otitis media.

The Board notes that the Veteran is competent to report 
observable symptoms of chronic otitis media or ear infection 
during and after service, as well as treatment for such symptoms.  
See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr, 21 Vet. 
App. at 308; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  Nevertheless, the Board finds his statements to this 
effect to be not credible, as they are inconsistent with the 
medical evidence of record, as summarized above.  

It appears that the Veteran may be associating his frequent 
buildup of cerumen (or ear wax) with chronic otitis media.  
However, the Veteran is not competent, as a lay person, to 
testify as to a diagnosis or causation of such symptoms because 
these questions require specialized knowledge, training, or 
experience due to the complexity of the body system involved.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 
21 Vet. App. at 308.  

The medical evidence of record simply does not establish any 
current or chronic ear disability, to include otitis media.  
Rather, as discussed above, the preponderance of the medical 
evidence reflects normal ear examinations, with the exception of 
excessive cerumen or wax buildup.  In this regard, the January 
2010 VA examiner acknowledged that the Veteran produces a lot of 
wax, but he concluded that there is no evidence of recent or 
current otitis media, based on physical examination and review of 
all evidence of record.  There is no contrary medical evidence of 
record.  While the March 2007 private audiologist recommended an 
examination for chronic otitis media, she did not diagnose such 
condition at that time.  As such, there is no indication that the 
Veteran's recurrent buildup of cerumen is related to chronic 
otitis media or otherwise constitutes a disability.  Moreover, 
the VA examiner opined that the Veteran's current ear problems, 
to include cerumen and bilateral sensorineural hearing loss, are 
not related to his in-service otitis media.

There can be no doubt from review of the record that the Veteran 
rendered honorable and faithful service for which the Board is 
grateful, and the Veteran is sincere in his belief that he has 
chronic otitis media that is related to his period of active 
service.  While the Board has carefully reviewed the record in 
depth, it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the preponderance 
of the evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  Thus, the 
claim is denied.


ORDER

Service connection for chronic otitis media is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


